 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM BARTON,                                    No. 2:19-CV-0148-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    SAN JOAQUIN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. On April 8, 2019, Magistrate Judge Claire issued an

19   order construing petitioner’s complaint filed in Barton v. Biddick, et al., No. 2:19-CV-0465-AC,

20   as an amended petition in this action. The complaint was then filed in this action as a first

21   amended petition. The document, however, is presented on a civil rights complaint form.

22   Petitioner’s amended petition is dismissed with leave to file an amended petition on the court’s

23   form for habeas corpus actions.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDRED that:

 2                  1.      Petitioner’s amended petition (ECF No. 13) is dismissed with leave to

 3   amend;

 4                  2.      Petitioner shall file an amended petition on the form employed by this

 5   court, and which names the proper respondent and states all claims and requests for relief, within

 6   30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send petitioner the court’s form

 8   habeas corpus application.

 9

10

11   Dated: June 20, 2019
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
